                                  Case 21-10457-LSS                 Doc 1        Filed 03/01/21            Page 1 of 31


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MobiTV, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  1900 Powell Street
                                  Emeryville, CA 94608
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.mobitv.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                       Case 21-10457-LSS                 Doc 1         Filed 03/01/21              Page 2 of 31
Debtor    MobiTV, Inc.                                                                                  Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5112

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9
                                            Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a
                                                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     MobiTV Service Corporation                                      Relationship            Affiliate
                                                  District   Delaware                      When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 21-10457-LSS                      Doc 1      Filed 03/01/21               Page 3 of 31
Debtor   MobiTV, Inc.                                                                            Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                               No
                                               Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors                       50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 21-10457-LSS   Doc 1   Filed 03/01/21   Page 4 of 31
DocuSign Envelope ID: B039333B-611E-432B-A3D6-37C2FE9962C0
                             Case 21-10457-LSS               Doc 1    Filed 03/01/21   Page 5 of 31




                                               SECRETARY’S CERTIFICATE

                                                                     OF

                                                             MOBITV, INC.

                                                         February 26, 2021


                   The undersigned hereby certifies that he is the duly elected and qualified acting Secretary
            of the MobiTV, Inc., a Delaware corporation (the “Company”), and further certifies in such
            capacity that attached hereto as Exhibit A is a true, complete and correct copy of resolutions of
            the board of directors of the Company. Such resolutions have not been amended, modified or
            rescinded since their adoption and remain in full force and effect as of the date hereof.

                    IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
            of the date first set forth above.




                                                                Jay Komas
                                                                Secretary




            DOCS_LA:336295.1 57391/001
DocuSign Envelope ID: B039333B-611E-432B-A3D6-37C2FE9962C0
                             Case 21-10457-LSS               Doc 1    Filed 03/01/21   Page 6 of 31




                                                               EXHIBIT A

                                              Resolutions of Board of Directors of

                                                              MobiTV, Inc.

                                                             February 26, 2021

            Chapter 11 Bankruptcy Authorization and Related Matters

                    WHEREAS, the Board, acting pursuant to the laws of the State of Delaware, has considered the
            financial and operational aspects of the Company’s business;

                   WHEREAS, the Board has reviewed the historical performance of the Company, the market for
            the Company’s products and services, and the current and long-term liabilities of the Company;

                    WHEREAS, the Board has, over the last several months, reviewed the materials presented to it
            by the management of and the advisors to the Company regarding the possible need to undertake a
            financial and operational restructuring of the Company; and

                    WHEREAS, the Board has analyzed each of the financial and strategic alternatives available to it,
            including those available on a consensual basis with the principal stakeholders of the Company, and the
            impact of the foregoing on the Company’s business and its stakeholders;

                     NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is desirable and in the
            best interests of the Company, its creditors, employees, stockholders, and other interested parties that
            a petition be filed by the Company seeking relief under the provisions of chapter 11 of Title 11 of the
            United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
            Delaware (the “Bankruptcy Court”);

                     RESOLVED, that the officers of the Company (each, an “Authorized Officer”) be, and each of
            them hereby is, authorized on behalf of the Company to execute, verify, and file all petitions, schedules,
            lists, and other papers or documents, and to take and perform any and all further actions and steps that
            any such Authorized Officer deems necessary, desirable and proper in connection with the Company’s
            chapter 11 case, which include, but is not limited to, selling all or substantially all of the Company’s
            assets or prosecuting a chapter 11 plan, with a view to the successful prosecution of such case;

                     RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized and
            empowered to retain the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as bankruptcy counsel
            to represent and assist the Company in carrying out its duties under chapter 11 of the Bankruptcy Code,
            and to take any and all actions to advance the Company’s rights in connection therewith, and the
            Authorized Officers are hereby authorized and directed to execute appropriate retention agreements,
            pay appropriate retainers prior to and immediately upon the filing of the bankruptcy, and to cause to be
            filed an appropriate application for authority to retain the services of PSZJ;

                    RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized, empowered
            and directed to retain FTI Consulting, Inc. (“FTI”) to provide certain financial advisory and transaction
            advisory services to the Company, effective as of the date the bankruptcy petition is filed, and in
            connection therewith, the Authorized Officers are hereby authorized and directed to execute


            DOCS_LA:336295.1 57391/001
DocuSign Envelope ID: B039333B-611E-432B-A3D6-37C2FE9962C0
                             Case 21-10457-LSS               Doc 1       Filed 03/01/21   Page 7 of 31



            appropriate retention agreement, attached hereto as Exhibit A, pay appropriate retainers prior to and
            immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application for
            authority to retain the services of FTI;

                     RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized,
            empowered, and directed, on behalf of the Company, to retain the services of Bankruptcy Management
            Solutions, Inc. d/b/a Stretto (“Stretto”) as the Company’s claims, noticing, and solicitation agent and
            administrative advisor, effective as of the date the petition is filed, and in connection therewith, the
            Authorized Officers are hereby authorized and directed to execute appropriate retention agreements,
            pay appropriate retainers prior to and immediately upon the filing of the bankruptcy, and to cause to be
            filed an appropriate application for authority to retain the services of Stretto;

                    RESOLVED, that the Authorized Officers be, and hereby are, authorized and empowered to
            employ any other professionals necessary to assist the Company in carrying out its duties under the
            Bankruptcy Code; and in connection therewith, the Authorized Officers are hereby authorized and
            directed to execute appropriate retention agreements, pay appropriate retainers prior to or
            immediately upon the filing of the chapter 11 case and cause to be filed appropriate applications with
            the Bankruptcy Court for authority to retain the services of any other professionals, as necessary, and on
            such terms as are deemed necessary, desirable, and proper;

                     RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on behalf of
            the Company to take any and all actions, to execute, deliver, certify, file and/or record and perform any
            and all documents, agreements, instruments, motions, affidavits, applications for approvals or rulings of
            governmental or regulatory authorities or certificates and to take any and all actions and steps deemed
            by any such Authorized Officer to be necessary or desirable to carry out the purpose and intent of each
            of the foregoing resolutions and to effectuate a successful chapter 11 case;

                    RESOLVED that the Authorized Officers be, and each of them hereby is, authorized, empowered,
            and directed, on behalf of the Company, to obtain postpetition financing and obtain permission to use
            existing cash collateral according to terms which may be negotiated by the management of the
            Company, including a debtor-in-possession credit facility with T-Mobile USA, Inc. or its affiliates on
            substantially the terms set forth in the draft credit agreement and related documentation heretofore
            presented to the Board; and to enter into any guaranties and to pledge and grant liens on its assets as
            may be contemplated by or required under the terms of such postpetition financing or cash collateral
            agreement; and to open any bank accounts in accordance with the terms of such postpetition financing
            or cash collateral agreement; and in connection with the foregoing, the Authorized Officers shall be, and
            each of them hereby is, authorized, empowered, and directed, on behalf of the Company, to execute
            appropriate loan agreements, cash collateral agreements, and related ancillary documents;

                    RESOLVED, that any and all actions heretofore taken by any Authorized Officer or the directors
            of the Company in the name and on behalf of the Company in furtherance of the purpose and intent of
            any or all of the foregoing resolutions be, and hereby are, ratified, confirmed, and approved in all
            respects; and

                    RESOLVED, that all acts previously done and performed (or caused to be done and performed)
            in the name and on behalf of the Company prior to the date hereof in furtherance of any of the
            foregoing resolutions and the actions contemplated therein be, and the same are, ratified, confirmed
            and approved.



            DOCS_LA:336295.1 57391/001                               3
                                          Case 21-10457-LSS                    Doc 1         Filed 03/01/21              Page 8 of 31


 Fill in this information to identify the case:
 Debtor name MobiTV, Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                       Check if this is an

 Case number (if known):                                                                                                                            amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured
Claims and Are Not Insiders
                                                                                                                                                                    12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and complete          Name, telephone number and email      Nature of claim                 Indicate if   Amount of claim
 mailing address, including zip         address of creditor contact           (for example, trade debts,       claim is     If the claim is fully unsecured, fill in only unsecured
 code                                                                         bank loans, professional       contingent,    claim amount. If claim is partially secured, fill in total
                                                                              services, and government      unliquidated,   claim amount and deduction for value of collateral or
                                                                              contracts)                     or disputed    setoff to calculate unsecured claim.
                                                                                                                            Total        Deduction for          Unsecured claim
                                                                                                                            claim, if value of
                                                                                                                            partially collateral or
                                                                                                                            secured setoff
 Rackspace                              Jeff Conrad                           Convertible Note                                                                     $4,000,000.00
 P.O. Box 730759                        210-452-2876
 Dallas, TX 75373                       jconrad@rackspace.com
 Silicon Valley Bank                    Jayne Tang                            PPP Loan                                                                             $3,060,894.00
 3003 Tasman Drive                      Phone: 408-654-8741
 Santa Clara, CA 95054                  jtang@svb.com

 MPEGLA                                 303-331-1880                          Licensing Fees                                                                       $2,905,000.00
 8101 E. Prentice Avenue                licensing-web@mpegla.co
 Suite 900                              m
 Englewood, CO 80111
 Cybage Software Private                Sai Balaji                            Contractor Fees                                                                      $1,355,207.50
 Limited                                91-20-66041700
 Survey No. 13A/1+2+3/1                 saiv@cybage.com
 Vadgaon Sheri
 Pune 411014
 Maharshtra INDIA
 ATEME, INC.                            Alexis Phienboupha      Trade Payable                                                                                      $1,090,094.75
 750 W. Hampden                         786-630-9037
 Avenue                                 a.phienboupha@ateme.com
 Suite 290
 Englewood, CO 80110
 BEAR Cloud                             Don James                             Trade Payable                                                                        $1,049,410.19
 Technologies, Inc.                     415-720-5050
 Attn: Finance                          dj@bearcloudtech.com
 P.O. Box 378
 Bakersfield, CA 93302
 Elemental Technologies                 Charles Brau                          Trade Payable                                                                           $558,186.93
 LLC                                    503-222-3212
 1320 SW Broadway                       charbrau@elemental.com
 Suite 400
 Portland, OR 97201




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                               page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                          Case 21-10457-LSS                    Doc 1         Filed 03/01/21              Page 9 of 31



 Debtor    MobiTV, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and complete          Name, telephone number and email      Nature of claim                 Indicate if   Amount of claim
 mailing address, including zip         address of creditor contact           (for example, trade debts,       claim is     If the claim is fully unsecured, fill in only unsecured
 code                                                                         bank loans, professional       contingent,    claim amount. If claim is partially secured, fill in total
                                                                              services, and government      unliquidated,   claim amount and deduction for value of collateral or
                                                                              contracts)                     or disputed    setoff to calculate unsecured claim.
                                                                                                                            Total        Deduction for          Unsecured claim
                                                                                                                            claim, if value of
                                                                                                                            partially collateral or
                                                                                                                            secured setoff
 Rovi Guides, Inc.                      Karen Bullock                         Trade Payable                                                                           $512,149.94
 P.O. Box 202624                        918-488-4706
 Dallas, TX 75320                       karen.bullock@tivo.com

 ABC Cable Networks                                                           Video Streaming                                                                         $362,230.88
 Group                                  Sal Vasquez                           Content
 P.O. Box 732550
 Dallas, TX 75373
 Fox News Network, LLC                  Indira Kunhegyesi                     Video Streaming                                                                         $349,800.00
 1211 Avenue of the                     212-556-2500                          Content
 Americas                               indira.kunhegyesi@foxnew
 2nd Floor                              s.com
 New York, NY 10036
 Kovarus                                Michelle Gomez                        Trade Payable                                                                           $343,980.52
 P.O. Box 396039                        650-763-0649
 San Francisco, CA                      mgomez@kovarus.com
 94139
 Persistent Systems, Inc.               Ninad Sarwate             Trade Payable                                                                                       $341,961.00
 2055 Laurel Wood Road                  91 20 669 65130
 Suite 210                              ninad_sarwate@persistent.
 Santa Clara, CA 95054                  com

 Kwan Intellectual                      Audrey Kwan                           Professional                                                                            $255,368.53
 Property Law                           408-883-5025                          Services
 2000 Hearst Avenue                     akwan@kwanlp.com
 Suite 305
 Berkeley, CA 94709
 Globecast America, Inc.                Kathryn Chittenden        Trade Payable                                                                                       $161,100.00
 10525 West Washington                  805-208-4818
 Boulevard                              kathryn.chittenden@globec
 Culver City, CA 90232                  astna.com

 Tringapps Inc.                         Karthik Kumaraswar       Contractors                                                                                          $150,400.00
 551 5th Avenue                         732-692-4016
 Suite 630                              karthik.kumaraswamy@trin
 New York, NY 10176                     gapps.com

 EPB Fiber Optics                       Katie Espeseth                        Trade Payable                                                                           $150,206.45
 10 West ML King                        423-648-1372
 Boulevard                              espesethkg@epb.net
 Chattanooga, TN 37402
 NTT Global Data Centers                Isabel Ebner                          Trade Payable                                                                           $105,202.50
 Americas                               916-286-4051
 dba RagingWire                         iebner@ragingwire.com
 P.O. Box 348060
 Sacramento, CA 95834




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                               page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                         Case 21-10457-LSS                    Doc 1         Filed 03/01/21              Page 10 of 31



 Debtor    MobiTV, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and complete          Name, telephone number and email      Nature of claim                 Indicate if   Amount of claim
 mailing address, including zip         address of creditor contact           (for example, trade debts,       claim is     If the claim is fully unsecured, fill in only unsecured
 code                                                                         bank loans, professional       contingent,    claim amount. If claim is partially secured, fill in total
                                                                              services, and government      unliquidated,   claim amount and deduction for value of collateral or
                                                                              contracts)                     or disputed    setoff to calculate unsecured claim.
                                                                                                                            Total        Deduction for          Unsecured claim
                                                                                                                            claim, if value of
                                                                                                                            partially collateral or
                                                                                                                            secured setoff
 Telia Carrier U.S. Inc.                Michelle Pritchett          Trade Payable                                                                                       $96,705.34
 Lock Box #49664966                     703-546-4042
 Paysphere Circle                       michelle.pritchett@teliacom
 Chicago, IL 60674                      pany.com

 GuidePoint Security LLC Bryan Orme              Trade Payable                                                                                                          $89,750.00
 P.O. Box 742788         877-889-0132, x7012
 Atlanta, GA 30374-2788 bryan.orme@guidepointsec
                         urity.com

 A&E Television                         Nicole Muzzio            Video Streaming                                                                                        $89,726.92
 Networks, LLC                          310-556-7562             Content
 1118th Avenue                          nicole.muzzio@aenetworks
 New York, NY                           .com
 10011
 Level 3                                billing@centurylink.com               Trade Payable                                                                             $89,287.42
 Communications, LLC
 dba CenturyLink
 P.O. Box 910182
 Denver, CO 80291-0182
 Comcast Cable                          800-741-4141                          Trade Payable                                                                             $85,856.61
 Communications, LLC
 P.O. Box 37601
 Philadelphia, PA
 19101-0601
 Digital Realty Trust, LP               Jeff Goode                            Trade Payable                                                                             $85,785.33
 dba Telx Atlanta 2, LLC                jgoode@digitalrealty.com
 P.O. Box 419729
 Boston, MA 02241
 MTV Networks                           Matthew Borkowsky                     Video Streaming                                                                           $84,000.00
 70619 Networks Place                   212-654-8062                          Content
 CHicago, IL 60673                      Matthew.Borkowsky@viaco
                                        m.com
 Discovery                              Ryan Hammonds                         Video Streaming                                                                           $82,735.13
 Communications, Inc.                   ryan_hammonds@discover                Content
 P.O. Box 79971                         y.com
 Baltimore, MD 21279
 RPX Corporation                        Anne Abramowitz         Trade Payable                                                                                           $79,246.00
 One Market Plaza,                      415-852-3182
 Steuart Tower                          aabramowitz@rpxcorp.com
 Suite 1100
 San Francisco, CA
 94105
 KPMG, LLP                              Sarah North                           Professional                                                                              $76,981.00
 P.O. Box 120922                        408-367-2209                          Services
 Dept. 0922                             snorth@kpmg.com
 Dallas, TX 75312




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                               page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                         Case 21-10457-LSS                    Doc 1         Filed 03/01/21              Page 11 of 31



 Debtor    MobiTV, Inc.                                                                                      Case number (if known)
           Name

 Name of creditor and complete          Name, telephone number and email      Nature of claim                 Indicate if   Amount of claim
 mailing address, including zip         address of creditor contact           (for example, trade debts,       claim is     If the claim is fully unsecured, fill in only unsecured
 code                                                                         bank loans, professional       contingent,    claim amount. If claim is partially secured, fill in total
                                                                              services, and government      unliquidated,   claim amount and deduction for value of collateral or
                                                                              contracts)                     or disputed    setoff to calculate unsecured claim.
                                                                                                                            Total        Deduction for          Unsecured claim
                                                                                                                            claim, if value of
                                                                                                                            partially collateral or
                                                                                                                            secured setoff
 ValueLabs, Inc.                        Pavan Madiraja            Contractors                                                                                           $75,053.63
 460 Park Avenue                        408-832-3036
 2nd Floor                              pavan.madiraja@valuelabs.
 New York, NY 10022                     com
 Amino Technologies                     Jonny McKee               Trade Payable                                                                                         $75,000.00
 (US) LLC                               44-7748-667-763
 20823 Stevens Creek                    jonathan.mckee@amino.tv
 Boulevard
 Suite 400C
 Cupertino, CA 95014
 Oracle America, Inc.                   650-506-7000                          Trade Payable                                                                             $71,719.74
 500 Oracle Parkway
 Redwood City, CA 94065




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                               page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                   Case 21-10457-LSS              Doc 1      Filed 03/01/21         Page 12 of 31




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
In re:
                                                                  Case No. 21-___________ (___)
MOBITV, INC., et al.,1

                                      Debtors.



                                LIST OF EQUITY SECURITY HOLDERS2

    Name and last known             Voting            Non-Voting       % Voting           Kind of Interest
    address or place of             Shares            Shares           Ownership
    business of holder              Outstanding       Outstanding      Class/Series
    Aaron Cooley                         176                           0.02%              Common Stock
    Address on File
    Adam Wolfensohn                      200                           0.03%              Common Stock
    Address on File
    Akhil Gada                             7                           0.00%              Common Stock
    Address on File
    Akshay Dave                           10                           0.00%              Common Stock
    Address on File
    Alan Saichek                          70                           0.01%              Common Stock
    Address on File
    Alexander Hwang                       65                           0.01%              Common Stock
    Address on File
    Alexander Mitman                      10                           0.00%              Common Stock
    Address on File
    Alexandra Davis                      121                           0.02%              Common Stock
    Address on File
    Alvelda Associates,                 4,315                          0.55%              Common Stock
    L.L.C.
    Address on File
    Amberbrook IV LLC                   5,405                          0.68%              Common Stock
    Willowridge Partners,
    Inc.
    122 East 42nd St., 37th
    Floor
    New York, NY 10017
    Amrita Paul                           57                           0.01%              Common Stock
    Address on File

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    Outstanding warrants and stock options are not reflected in ownership.



DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 13 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Ana Recio                       3                       0.00%          Common Stock
 Address on File
 Andy Simon                     100                      0.01%          Common Stock
 Address on File
 April S. Ferrara               100                      0.01%          Common Stock
 Separate Property Trust
 dated March 4, 2010
 Address on File
 Ardavon Falls                   65                      0.01%          Common Stock
 Address on File
 Arlene Laborde                1,650                     0.21%          Common Stock
 Address on File
 Artem Chubaryan               1,189                     0.15%          Common Stock
 Address on File
 Assyvo Capital Corp            380                      0.05%          Common Stock
 3839 Bee Cave Rd.,
 #203
 Austin, TX 78746
 Bernice W. Henig               682                      0.09%          Common Stock
 Address on File
 Betty Kerpen                    50                      0.01%          Common Stock
 Address on File
 Big Sky Venture Capital       2,318                     0.29%          Common Stock
 III, LLC
 Attn: Christina Byron, 1
 Gate Six Rd, Bldg. B,
 Ste 203
 Sausalito, CA 94965
 Bobby R. Inman                5,272                     0.67%          Common Stock
 Address on File
 Brenda Quan                    853                      0.11%          Common Stock
 Address on File
 Brian Seth Hurst               500                      0.06%          Common Stock
 Address on File
 Brian Yuen                     428                      0.05%          Common Stock
 Address on File
 Bruce Falbaum                  172                      0.02%          Common Stock
 Address on File
 BVC Investment                 192                      0.02%          Common Stock
 Partners I
 2030 Addison St., Suite
 650
 Berkeley, CA 94704
 Cara Travis                     40                      0.01%          Common Stock
 Address on File
 Carter Sanders                  95                      0.01%          Common Stock
 Address on File



DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 14 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Charles Parrish                500                      0.06%          Common Stock
 Address on File
 Charlotte Bax                  240                      0.03%          Common Stock
 Address on File
 Chris Wood                     150                      0.02%          Common Stock
 Address on File
 Christopher Chan                76                      0.01%          Common Stock
 Address on File
 Christopher F. Davis          1,909                     0.24%          Common Stock
 Address on File
 Claudia Yang                    34                      0.00%          Common Stock
 Address on File
 Committed Advisors             293                      0.04%          Common Stock
 Secondary Fund
 9 Rue Daru
 75008
 Paris, FRANCE

 Constance Riedinger             50                      0.01%          Common Stock
 Address on File
 Crosby, Heafey, Roach         1,443                     0.18%          Common Stock
 & May P.C.
 Attn.: Jack Nelson
 c/o Reed Smith LP

 101 Second Street
 Suite 1800
 San Francisco, CA
 94105
 Cynthia Davis                  668                      0.08%          Common Stock
 Address on File
 Daniel Mason                   110                      0.01%          Common Stock
 Address on File
 Daniel Vieira                   24                      0.00%          Common Stock
 Address on File
 Danny Au                       134                      0.02%          Common Stock
 Address on File
 David Brubeck                 8,000                     1.01%          Common Stock
 Address on File
 David Casey                    245                      0.03%          Common Stock
 Address on File
 David Cohen                    100                      0.01%          Common Stock
 Address on File
 David Epstein                  100                      0.01%          Common Stock
 Address on File
 David Lowell                   385                      0.05%          Common Stock
 Address on File


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 15 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 David Triebwasser               92                      0.01%          Common Stock
 Address on File
 Deepak Bhatnagar                15                      0.00%          Common Stock
 Address on File
 Deepali Khuller                129                      0.02%          Common Stock
 Address on File
 Dickon Wong                     85                      0.01%          Common Stock
 Address on File
 Dileep Vasthare                 16                      0.00%          Common Stock
 Address on File
 Direct Investors                30                      0.00%          Common Stock
 Partners, LLC
 c/o Roger Royce
 1717 Embarcadero Rd.
 Palo Alto, CA 94303
 Domingo Mihovilovic             83                      0.01%          Common Stock
 Address on File
 Driftwood Investments,         1496                     0.19%          Common Stock
 LLC
 1574 Coburg Rd., #403
 Eugene, OR 97401

 E. C. Grayson                  998                      0.13%          Common Stock
 Address on File
 Edwin Sturman                  250                      0.03%          Common Stock
 Address on File
 Elizabeth Schapira              48                      0.01%          Common Stock
 Address on File
 Ellen Seebold                   50                      0.01%          Common Stock
 Address on File
 Eric Hassman                  1,200                     0.15%          Common Stock

 Eric Maundu                     60                      0.01%          Common Stock
 Address on File
 Eric Robert Scalera             50                      0.01%          Common Stock
 Address on File
 Erica Lynn Berg                 50                      0.01%          Common Stock
 Revocable Trust
 Address on File
 Erica Winkelman                 21                      0.00%          Common Stock
 Address on File
 Erik Davis                     607                      0.08%          Common Stock
 Address on File
 Eva Hildum                      58                      0.01%          Common Stock
 Address on File
 F. Davis Terry                 800                      0.10%          Common Stock
 Address on File


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 16 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Farzaneh                       127                      0.02%          Common Stock
 Nourmohammadi
 Address on File
 Fidel Zawde                   1,316                     0.17%          Common Stock
 Address on File
 Financial Investments           62                      0.01%          Common Stock
 Corp. Ltd.
 c/o United Group
 Consultants, Ltd.
 6 Avenue Jules Corsnier
 1206
 Geneva,
 SWITZERLAND
 Forest Wilkinson               250                      0.03%          Common Stock
 Address on File
 Fred Winkel                     50                      0.01%          Common Stock
 Address on File
 Frederick Mulfeld              150                      0.02%          Common Stock
 Address on File
 Gabriel Littman                 65                      0.01%          Common Stock
 Address on File
 Gef Acquisition I, LLC          37                      0.00%          Common Stock
 2700 Westchester Ave.,
 Ste. 303
 Purchase, NY 10577
 Gefinor (USA) Inc.            3,865                     0.49%          Common Stock
 375 Park Ave., Ste.
 3607
 New York, NY 10152
 Gefinor Capital                 19                      0.00%          Common Stock
 Management Inc.
 2700 Westchester Ave.,
 Ste. 303
 Purchase, NY 10577
 Gefinor Private Equity        12,199                    1.54%          Common Stock
 Limited
 30 Quai Gustave-Ador
 Geneva, 01207
 Switzerland
 Gefus Capital Partners        1,473                     0.19%          Common Stock
 II, L.P.
 375 Park Avenue,
 Suite 3607
 New York, NY 10152
 George Koenigsaecker            9                       0.00%          Common Stock
 Address on File
 Gloria Guenther                 87                      0.01%          Common Stock
 Address on File
 Gowtham Yemme                  116                      0.01%          Common Stock


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 17 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Address on File
 Gray Cary, LLP                2,886                     0.36%          Common Stock
 Attn.: Fred Hensley,
 Project Manager
 c/o DLA Piper LLP
 (US)
 The Marbury Building
 6225 Smith Avenue
 Baltimore, MD
 21209-3600
 Gregory L. Beattie             154                      0.02%          Common Stock
 Address on File
 Gregory Lacommare               50                      0.01%          Common Stock
 Address on File
 Hanqing (Henry) Liao          1,429                     0.18%          Common Stock
 Address on File
 Harry Kubetz                    50                      0.01%          Common Stock
 Address on File
 Harvest Growth Capital,       9,000                     1.14%          Common Stock
 LLC
 600 Montgomery,
 Suite 1700
 San Francisco, CA
 94111
 Hearst Communications,        38,538                    4.87%          Common Stock
 Inc.
 Attn: Kenneth A.
 Bronfin
 300 W. 57th St.
 New York, NY 10019
 Heather Dawe                    60                      0.01%          Common Stock
 Address on File
 Helen Schwab                   100                      0.01%          Common Stock
 Address on File
 Hsiang-Ai Yu                   122                      0.02%          Common Stock
 Address on File
 Hunter and Lisa Smith          150                      0.02%          Common Stock
 Address on File
 Ian Farmer                     153                      0.02%          Common Stock
 Address on File
 Ibrahim M. Al Najran            62                      0.01%          Common Stock
 Establishment
 P.O. Box 175
 Al Khobar 31952
 KINGDOM OF SAUDI
 ARABIA
 J. Haden Werhan                 57                      0.01%          Common Stock
 Address on File


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 18 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Jack Holton and Ashley          50                      0.01%          Common Stock
 Smith
 Address on File
 Jacqueline Robison             238                      0.03%          Common Stock
 Address on File
 James Collette                  70                      0.01%          Common Stock
 Address on File
 James Felbinger                 39                      0.00%          Common Stock
 Address on File
 James Roseborough             1,119                     0.14%          Common Stock
 Address on File
 Jarl Mohn                     21,925                    2.77%          Common Stock
 Address on File
 Jeanette Crow                   62                      0.01%          Common Stock
 Address on File
 Jeff Annison                  15,195                    1.92%          Common Stock
 Address on File
 Jeff Blaize                    242                      0.03%          Common Stock
 Address on File
 Jeffrey Bartee                 380                      0.05%          Common Stock
 Address on File
 Jennifer Conway                 63                      0.01%          Common Stock
 Address on File
 Jennifer Crawford               97                      0.01%          Common Stock
 Address on File
 Jeremy deBonet                 389                      0.05%          Common Stock
 Address on File
 Jin Han                         27                      0.00%          Common Stock
 Address on File
 Jiyun Xu                       100                      0.01%          Common Stock
 Address on File
 Joe Wocjik                      50                      0.01%          Common Stock
 Address on File
 John Liatos                    106                      0.01%          Common Stock
 Address on File
 John Marino                     20                      0.00%          Common Stock
 Address on File
 John O'Halloran                 50                      0.01%          Common Stock
 Address on File
 John Purdy                     100                      0.01%          Common Stock
 Address on File
 Joseph Gambs                    25                      0.00%          Common Stock
 Address on File
 Joseph Hammerman                40                      0.01%          Common Stock
 Address on File
 Joseph Kalinowski              279                      0.04%          Common Stock


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 19 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Address on File
 Joseph M. Moran                550                      0.07%          Common Stock
 Address on File
 Joseph Rothrock                 87                      0.01%          Common Stock
 Address on File
 Joshua Davis                   231                      0.03%          Common Stock
 Address on File
 Judith Balkan Epstein          200                      0.03%          Common Stock
 Address on File
 Julia Yu                        7                       0.00%          Common Stock
 Address on File
 Karim F. Tabet                4,340                     0.55%          Common Stock
 Address on File
 Katherine Schwab               100                      0.01%          Common Stock
 Address on File
 Kelly Norton                   1158                     0.15%          Common Stock
 Address on File
 Kelly Sarber                    62                      0.01%          Common Stock
 Address on File
 Kenneth Gamble                 300                      0.04%          Common Stock
 Irrevocable Trust
 Address on File
 Kent Klinner                   100                      0.01%          Common Stock
 Address on File
 Kevin J. and Lauri B.          180                      0.02%          Common Stock
 Kalinowski
 Address on File
 Keyur Patwa                    125                      0.02%          Common Stock
 Address on File
 KIG Capital                     93                      0.01%          Common Stock
 Corporation
 75 Fort St.
 George Town, Grand
 Cayman
 CAYMAN ISLANDS
 Kiran Belur                     7                       0.00%          Common Stock
 Address on File
 Kuldeep Tanna                  146                      0.02%          Common Stock
 Address on File
 Laura Jennifer Epstein         150                      0.02%          Common Stock
 Address on File
 Limestone Ventures            5,708                     0.72%          Common Stock
 Holdings, LLC
 98 Jacinto Blvd., Suite
 320
 Austin, TX 78701-4252




DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 20 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Linda L. Burton Family         965                      0.12%          Common Stock
 Trust
 Address on File
 Linda Wei                      794                      0.10%          Common Stock
 Address on File
 Louis Billings                  35                      0.00%          Common Stock
 Address on File
 Maarten Plesman                296                      0.04%          Common Stock
 Address on File
 Madhu Goka                     1833                     0.23%          Common Stock
 Address on File
 Malik Mohammed                  19                      0.00%          Common Stock
 Address on File
 Malina Fong                     42                      0.01%          Common Stock
 Address on File
 Marc Legarte                    59                      0.01%          Common Stock
 Address on File
 Marion Parrish                  20                      0.00%          Common Stock
 Address on File
 Maritza I. Foster              150                      0.02%          Common Stock
 Address on File
 Mark Jacobson                   41                      0.01%          Common Stock
 Address on File
 Martin Lauber                   50                      0.01%          Common Stock
 Address on File
 Matthew Jwayad                  56                      0.01%          Common Stock
 Address on File
 Medaki Anstalt                 124                      0.02%          Common Stock
 c/o Gefinor Finance SA
 30 Quai Gustave-Ador
 1207 Geneva 6
 SWITZERLAND
 Meridian International         124                      0.02%          Common Stock
 Investments Limited
 c/o MHC USA
 1270 6th Ave., Ste. 2220
 New York, NY 10020
 Michael McMahon                508                      0.06%          Common Stock
 Address on File
 Michael Schwab                 200                      0.03%          Common Stock
 Address on File
 Michael Skariah                 56                      0.01%          Common Stock
 Address on File
 Miguel Rocha-Zamora             39                      0.00%          Common Stock
 Address on File
 Minesh Patel                    11                      0.00%          Common Stock
 Address on File


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 21 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 MLW Capital LLC                163                      0.02%          Common Stock
 Attn.: Thomas F.
 Scanlan, Jr.,
 Address on File
 Moira O'Hara                   209                      0.03%          Common Stock
 Address on File
 MZSB2, LLC                      42                      0.01%          Common Stock
 501 Fifth Ave., 15th Flr.
 New York, NY 10017
 Narmada Gosula                  29                      0.00%          Common Stock
 Address on File
 Natasha Bax                    240                      0.03%          Common Stock
 Address on File
 Naveen Tulseela                135                      0.02%          Common Stock
 Address on File
 Neal H. Blauzvern               50                      0.01%          Common Stock
 Address on File
 Neel Palrecha                   93                      0.01%          Common Stock
 Address on File
 Neil Michael Epstein           150                      0.02%          Common Stock
 Address on File
 Norman Clausen                  30                      0.00%          Common Stock
 Address on File
 Oak Investment Partners      351,867      330,860       44.48%         Common Stock
 XII, Limited Partnership
 525 University Avenue,
 Suite 1300
 Palo Alto, CA 94301
 Omar Hasan                      58                      0.01%          Common Stock
 Address on File
 Osmo Hautanen                  250                      0.03%          Common Stock
 Address on File
 Ouerdia Boudjedaimi             61                      0.01%          Common Stock
 Address on File
 P. Scanlan & P. Striglos       274                      0.03%          Common Stock
 TTEE Scanlan Family
 Trust U/A DTD
 5/12/2006
 Address on File
 P. Striglos & P. Scanlan      2,225                     0.28%          Common Stock
 TTEE Paul Scanlan &
 Patricia E Striglos Trust
 DTD 7/6/2006
 Address on File
 Parijat Shah                    44                      0.01%          Common Stock
 Address on File
 Paul Clegg                      50                      0.01%          Common Stock
 Address on File


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 22 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series

 Paul Scanlan                  13,139                    1.66%          Common Stock
 Address on File
 Pete Henig                     998                      0.13%          Common Stock
 Address on File
 Peter Blauzvern                 50                      0.01%          Common Stock
 Address on File
 Phillip Alvelda               27,631                    3.49%          Common Stock
 Address on File
 Phillips Huynh                  82                      0.01%          Common Stock
 Address on File
 Pinda Ndaki                    186                      0.02%          Common Stock
 Address on File
 Pomona Capital VI             1,369                     0.17%          Common Stock
 Fund Investors, LP
 Attn: Maige Kalme
 780 Third Avenue, 46th
 Floor
 New York, NY 10017
 Pomona Capital VI, LP         1,982                     0.25%          Common Stock
 Attn: Maige Kalme
 780 Third Avenue, 46th
 Floor
 New York, NY 10017
 Prakash Dodeja                  62                      0.01%          Common Stock
 Address on File
 Puneeth Potu                    88                      0.01%          Common Stock
 Address on File
 Qing Shou                       30                      0.00%          Common Stock
 Address on File
 Rahul Iyengar                  3786                     0.48%          Common Stock
 Address on File
 Rama Krishna Dirisala           31                      0.00%          Common Stock
 Address on File
 Rambabu Thota                  111                      0.01%          Common Stock
 Address on File
 Randeeppal Siddhu              146                      0.02%          Common Stock
 Address on File
 Ravi Anne                      167                      0.02%          Common Stock

 Rino Bartolo                   100                      0.01%          Common Stock
 Address on File
 Robert Cawthorn                 15                      0.00%          Common Stock

 Robert L. Porell               106                      0.01%          Common Stock
 Address on File
 Robert Wendt                    50                      0.01%          Common Stock


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 23 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Address on File
 Robin Tilotta                   39                      0.00%          Common Stock
 Address on File
 Sang Chi                        66                      0.01%          Common Stock
 Address on File
 Sathyanarayana Prasad           54                      0.01%          Common Stock
 G. Palavalli
 Address on File
 Sayaka Sugiura                  73                      0.01%          Common Stock
 Address on File
 Scott Warren Kidder             83                      0.01%          Common Stock
 Address on File
 Sean Ellis                      40                      0.01%          Common Stock
 Address on File
 Seungjin Lee                    27                      0.00%          Common Stock
 Address on File
 Sheetanshu Pandey             1,691                     0.21%          Common Stock
 Address on File
 Sherman L. Doll                 53                      0.01%          Common Stock
 Address on File
 Sivaram Vanka                  100                      0.01%          Common Stock
 Address on File
 Song Yu                        164                      0.02%          Common Stock
 Address on File
 Sorrento Associates,           6305                     0.80%          Common Stock
 Inc.
 2211 Encinitas Blvd.,
 Ste. 200
 Encinitas, CA 94024
 Sprint Spectrum L.P.          4,303                     0.54%          Common Stock
 Attn: Brent Donaldson
 6200 Sprint Parkway
 Overland Park, KS
 66251
 Srinivas Ranganathan          1,375                     0.17%          Common Stock
 Address on File
 Stephen Scanlan                 63                      0.01%          Common Stock
 Address on File
 Steve Rodosky                  265                      0.03%          Common Stock
 Address on File
 Steven Cohen                   172                      0.02%          Common Stock
 Address on File
 Steven E. Leininger            168                      0.02%          Common Stock
 Address on File
 Strategic Partners Fund       3,353                     0.42%          Common Stock
 III VC, L.P.



DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 24 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 345 Park Avenue, 32nd
 Floor
 New York, NY 10154
 Stratim Capital LLC             20                      0.00%          Common Stock
 333 Bush Street, Suite
 2250
 San Francisco, VA
 94104
 Suchitha Madapoosi              33                      0.00%          Common Stock
 Address on File
 Sudheep Nair                   205                      0.03%          Common Stock
 Address on File
 Takaharu Nakano                200                      0.03%          Common Stock
 Address on File
 Tamer Capital LP               369                      0.05%          Common Stock
 7216 Valburn Dr.
 Austin, TX 78731
 Terry Moore                    336                      0.04%          Common Stock
 Address on File
 The Board of Trustees          249                      0.03%          Common Stock
 of the Leland Stanford
 Junior University
 (SEVF II)
 Attn.: Sabrina Liang,
 Director, School and
 Department Funds,
 Stanford Management
 Company
 635 Knight Way
 Stanford, CA
 94305-7297
 The Flavio and Jean            100                      0.01%          Common Stock
 Gomez Revocable Trust
 dated April 14, 1988
 Address on File
 The Richard Berg                50                      0.01%          Common Stock
 Revocable Trust
 Address on File
 The Simon and Briony          2,520                     0.32%          Common Stock
 Bax Trust
 Address on File
 Thomas F. Scanlan, Sr.          63                      0.01%          Common Stock
 Address on File
 Thomas Henig                    50                      0.01%          Common Stock
 Address on File
 Thomas M. Casey,                99                      0.01%          Common Stock
 D.D.S
 Address on File



DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 25 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Thomas P. and Julie M.         180                      0.02%          Common Stock
 Halligan
 Address on File
 Thomas Silverstrim              46                      0.01%          Common Stock
 Address on File
 Thomas W. Regan                614                      0.08%          Common Stock
 Address on File
 Todd Stiers                     50                      0.01%          Common Stock
 Address on File
 Tracy Clements                  99                      0.01%          Common Stock
 Address on File
 Tracy Thanh Pham                30                      0.00%          Common Stock
 Address on File
 Tran Pham                       48                      0.01%          Common Stock
 Address on File
 Tricia Choi                     72                      0.01%          Common Stock
 Address on File
 Triplepoint Ventures,         1,926                     0.24%          Common Stock
 LLC
 Attn.: Kevin Thorne
 2755 Sand Hill Road.
 Menlo Park, CA 94025
 U.S. Small Business           41,429                    5.24%          Common Stock
 Administration
 409 3rd St., SW
 Washington, DC DC
 20416
 Uma Maheshwari                 197                      0.02%          Common Stock
 Address on File
 Vernon L. Pruett                60                      0.01%          Common Stock
 Revocable Living Trust
 Address on File
 Vijay Parwal                   100                      0.01%          Common Stock
 Address on File
 Vinson Ferrinho                 92                      0.01%          Common Stock
 Address on File
 Wallunas Family Trust          310                      0.04%          Common Stock
 Address on File
 Wei Wang                       106                      0.01%          Common Stock
 Address on File
 Weigang Zhang                  169                      0.02%          Common Stock
 Address on File
 William Blackburn               45                      0.01%          Common Stock
 Address on File
 William Feldman               1,658                     0.21%          Common Stock
 Address on File
 Winnie So                    137,384                    17.37%         Common Stock


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 26 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Address on File
 Yawen Huang                     52                      0.01%          Common Stock
 Address on File
 Yung-Ching Liu                 244                      0.03%          Common Stock
 Address on File

 Alexandra Davis                156                      0.03%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Ally Commercial               3,113                     0.52%          Series AA Convertible
 Finance LLC                                                            Preferred Stock
 Bobby R. Inman                10,331                    1.74%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Christopher F. Davis           781                      0.13%          Series AA Convertible
 Address on File                                                        Preferred Stock
 E. C. Grayson                 1,285                     0.22%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Erik Davis                     781                      0.13%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Gefinor Capital                 24                      0.00%          Series AA Convertible
 Management Inc.                                                        Preferred Stock
 Gefinor Capital               2,536                     0.43%          Series AA Convertible
 Management Inc. 401K                                                   Preferred Stock
 FBO Christopher F.
 Davis Acct #7JX-05048
 Gefinor Private Equity        5,873                     0.99%          Series AA Convertible
 Limited                                                                Preferred Stock
 30 Quai Gustave-Ador
 Geneva, 01207
 Switzerland
 Gefus Capital Partners        3,164                     0.53%          Series AA Convertible
 II, L.P.                                                               Preferred Stock
 375 Park Avenue,
 Suite 3607
 New York, NY 10152
 Gefus Strategic Partners      2,138                     0.36%          Series AA Convertible
 I, LLC                                                                 Preferred Stock
 375 Park Avenue,
 Suite 3607
 New York, NY 10152
 John Liatos                    137                      0.02%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Karim F. Tabet                5,481                     0.92%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Limestone Ventures            77,942                    13.12%         Series AA Convertible
 Holdings, LLC                                                          Preferred Stock
 98 Jacinto Blvd.,
 Suite 320


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS      Doc 1   Filed 03/01/21    Page 27 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Austin, TX 78701-4252
 Oak Investment Partners      267,388      9,048,049     45.00%         Series AA Convertible
 XII, Limited Partnership                                               Preferred Stock
 525 University Avenue,
 Suite 1300
 Palo Alto, CA 94301
 Robert L. Porell               137                      0.02%          Series AA Convertible
 Address on File                                                        Preferred Stock
 Sorrento Associates,          8,117                     1.37%          Series AA Convertible
 Inc.                                                                   Preferred Stock
 Terry Moore                    433                      0.07%          Series AA Convertible
                                                                        Preferred Stock
 The Board of Trustees          703                      0.12%          Series AA Convertible
 of the Leland Stanford                                                 Preferred Stock
 Junior University
 (SEVF II)
 Attn.: Sabrina Liang,
 Director, School and
 Department Funds,
 Stanford Management
 Company
 635 Knight Way
 Stanford, CA
 94305-7297
 Thomas M. Casey,               127                      0.02%          Series AA Convertible
 D.D.S.                                                                 Preferred Stock
 Address on File
 U.S. Small Business           53,334                    8.98%          Series AA Convertible
 Administration                                                         Preferred Stock
 409 3rd St., SW
 Washington, DC DC
 20416
 Vernon L. Pruett                78                      0.01%          Series AA Convertible
 Revocable Living Trust                                                 Preferred Stock
 Address on File
 Winnie So                    150,137                    25.27%         Series AA Convertible
 Address on File                                                        Preferred Stock

 Ally Commercial               73,800                    27.50%         Series BA Convertible
 Finance LLC                                                            Preferred Stock
 Homathko River                73,800                    27.50%         Series BA Convertible
 Partners, LLC                                                          Preferred Stock
 John Marino                     10                      0.00%          Series BA Convertible
 Address on File                                                        Preferred Stock
 Oak Investment Partners      120,764      9,141,226     45.00%         Series BA Convertible
 XII, Limited Partnership                                               Preferred Stock
 525 University Avenue,
 Suite 1300


DOCS_LA:336355.1 57391/002
                 Case 21-10457-LSS     Doc 1    Filed 03/01/21    Page 28 of 31



 Name and last known         Voting        Non-Voting    % Voting       Kind of Interest
 address or place of         Shares        Shares        Ownership
 business of holder          Outstanding   Outstanding   Class/Series
 Palo Alto, CA 94301




DOCS_LA:336355.1 57391/002
                                    Case 21-10457-LSS                 Doc 1    Filed 03/01/21        Page 29 of 31




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      MobiTV, Inc.                                                                                Case No.
                                                                              Debtor(s)                 Chapter     11




                                                        CORPORATE OWNERSHIP STATEMENT

Pursuant to Federal Rule of Bankruptcy Procedure 7007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10% or more of any class of
the Debtor's equity interest:



 Shareholder                                                                    Percentage of Shares Held

 Oak Investment Partners XII, Limited Partnership                               44.48% common stock; 45.00% Series AA convertible preferred
 stock;
                                                                                45.00% Series BA convertible preferred stock

 Ally Commercial Finance LLC                                                    27.50% Series BA convertible preferred stock

 Homathko River Partners, LLC                                                   27.50% Series BA convertible preferred stock

 Limestone Ventures Holdings, LLC                                              13.12% Series AA convertible preferred stock




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                    Case 21-10457-LSS                 Doc 1    Filed 03/01/21   Page 30 of 31




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      MobiTV, Inc.                                                                          Case No.
                                                                              Debtor(s)           Chapter    11




                                             CERTIFICATION OF CREDITOR MATRIX


          Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy Court for
the District of Delaware, the above-captioned debtor and its affiliated debtor in possession (collectively, the "Debtors") hereby certify
that the Creditor Matrix submitted contemporaneously herewith contains the names and addresses of the Debtors' creditors. To the
best of the Debtors' knowledge, the Creditor Matrix is complete, correct, and consistent with the Debtors' books and records.

          The information contained herein is based upon a review of the Debtors' books and records as of the petition date. However,
no comprehensive legal and/or factual investigations with regard to possible defenses to any claims set forth in the Creditor Matrix
have been completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver of any defense to any
listed claims; (2) an acknowledgement of the allowability of any listed claims; and/or (3) a waiver of any other right or legal position
of the Debtors.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
Case 21-10457-LSS   Doc 1   Filed 03/01/21   Page 31 of 31
